DETAILED ACTION
Claims 1-20 are pending. Claims 2, 8, and 13-18 are withdrawn due to restriction (See Below).
Election/Restrictions
Claims 2, and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 December 2021. Applicant's election with traverse of the Species election in the reply filed on 30 December 2021 is acknowledged.  No rational for traversal given for the election of Group I or Group II.  This is not found persuasive because no argument was made, as opposed to the species election transversal below.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species D (Fig 7), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 December 2021.   Applicant's election with traverse of the Species election in the reply filed on 30 December 2021 is acknowledged.  The traversal is on the ground(s) that Species D is closely related to Species C.  This is not found persuasive because the grounds for species election are not whether species are related. As stated in the Requirement for Restriction / Election mailed on 9 November 2021, page 5, a species election is required when the species are unique, distinct, and not obvious variants of each other. Further in the case of species C and D, different search strategies would be required to identify the structurally different configurations of the suction guide.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear Compressor with a Suction Guide and a Suction Muffler.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-11, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0377531).

    PNG
    media_image1.png
    471
    645
    media_image1.png
    Greyscale

Lee Fig 3 attached for Reference
Regarding claim 1, Lee discloses a compressor (fig 3, compressor 100, par 0028) comprising: a casing (shell 101, par 0044); a cylinder (cylinder 120, par 0047) disposed in the casing; a piston (piston 130, par 0047) that is disposed in the cylinder, that is configured to reciprocate in an axial direction 
Regarding claim 3, Lee discloses the compressor according to claim 1, wherein a portion of the suction muffler is received in the suction guide (fig 3, first muffler 151 is depicted as insert into suction guide 155, par 0072). 
Regarding claim 4, Lee discloses the compressor according to claim 1, wherein the suction pipe extends adjacent to an end of the suction muffler (suction inlet / pipe 104 is depicted extending inside of shell 101 toward the first muffler 151 there are no obstructions in the flow path depicted between suction inlet / pipe 104 and first muffler 151, par 0072). 
Regarding claim 5, Lee discloses the compressor according to claim 1, wherein a space (fig 3, a space is depicted between first muffler 151 and suction guide 155, par 0072) is defined between the suction guide and the suction muffler and is configured to receive the refrigerant (first muffler 151 and suction guide 155 receive refrigerant, par 0072). 
Regarding claim 6, Lee discloses the compressor according to claim 1, wherein the suction muffler includes an end portion (fig 3, end of first muffler 151 insert into the greater diameter suction 
Regarding claim 7, Lee discloses the compressor according to claim 1, wherein the suction muffler defines an inlet (fig 3, first muffler 151, par 0072) that is configured to receive the refrigerant, wherein the suction pipe defines an outlet (suction inlet / pipe 104) that is configured to discharge the refrigerant, and wherein the inlet of the suction muffler has an inner diameter that is greater than an outer diameter of the outlet of the suction pipe (fig 3 depicts the diameter of first muffler 151 as a greater diameter than the suction inlet / pipe 104 portion that penetrates shell 101). 
Regarding claim 9, Lee discloses the compressor according to claim 7, wherein an end of the suction pipe is spaced apart from an end of the suction guide (fig 3, suction inlet / pipe 104 is depicted as spaced apart from suction guide 155). 
Regarding claim 10, Lee discloses the compressor according to claim 9, wherein the suction muffler (suction muffler 150, par 0072) comprises an extension pipe (suction muffler 150 comprises first muffler 151, par 0072) that extends from an end of the suction muffler (first muffler 151 extends toward the suction inlet / pipe 104), and wherein the end of the suction pipe is aligned with an end of the extension pipe (fig 3, first muffler 151 and suction inlet / pipe 104 are depicted as aligned along the axis of piston reciprocation) or spaced apart from the end of the extension pipe (fig 3, first muffler 151 and suction inlet / pipe 104 are depicted as separated along the axis of piston reciprocation). 

Regarding claim 19, Lee discloses the compressor according to claim 1, wherein the suction guide is disposed opposite to the suction space with respect to the suction muffler (fig 3, the suction guide 155 is on the opposite side of the first muffler 151 from the interior of the piston body 131).
Regarding claim 20, Lee discloses the compressor according to claim 6, wherein the suction guide is disposed coaxially with the suction muffler (fig 3, suction guide 155 and first muffler 151 are depicted as coaxial with the piston axis of reciprocation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yoo (US 2016/0341190).
Regarding claim 12, Lee discloses the compressor according to claim 11, wherein the suction guide comprises: a body portion (fig 3, suction guide 155 is depicted with flanged and tubular portions) that has a tubular shape (suction guide 155 is depicted with a tubular portion) and that extends in  the axial direction (fig 3, suction guide 155 is depicted as extending along the axis of piston reciprocation); and a fixed portion (suction guide 155 is depicted with a flanged portion attached to bolts on back cover 170, par 0067) that extends radially outward from the body portion and is fixed to the casing (id.). Lee does not disclose wherein the body portion comprises an insulating material.
Yoo teaches an analogous linear refrigerant compressor (abstract) wherein the suction guide comprises an insulating material (suction guide 500 is manufacture of a plastic material and glass fiber, par 0049). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material based on its suitability for its intended use (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). In this case, selecting plastic and glass fiber material of Yoo as an art recognized suitable material for the internal suction guide of Lee is obvious for an intended purpose of manufacturing a lightweight and strong material, as is known in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746